DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that Nakagawa fails to teach or disclose “a processor configured to select an object to be tracked in a scene and to digitally align the selected object to a same given position on the image sensor while the selected object moves relative to the imaging device or relative to the scene, thereby creating a blurred image background and/or foreground relative to the selected object,” particularly stating that Nakagawa in ¶0040 teaches identifying the foreground and background areas and blurring them by applying a filter, unlike the claim which aligns a selected object to the same given position on an image sensor. In other words, Nakagawa filters parts of an image whereas the blurring of the present application is a result of the combination of scenes with a changing foreground/background.
	However, reading the claims in the broadest reasonable sense, the examiner respectfully disagrees. Nakagawa as seen in the Abstract and ¶0008 teaches wherein images are captured at different times [over time] and determining areas of the subject in the first image as well as areas of the subject in the second image, as such, new background areas must be determined between the second image and the first image based on the location of the object between images. In other words, areas of the subject across images in time may be different in relation to areas of the background across images in time, i.e. either the background or the object are moving relative to each other over time. Nakamura then teaches in ¶0040 that since the background [and/or the foreground] are moving over time, they may be blurred according to a moving average filter [Gaussian filter], in other words, using an average movement across time of the frames to create the blurring. That is, the filtering process as taught by Nakagawa does indeed teach what the instant application performs as “a result of the combination of scenes with a changing foreground/background” as described by applicant in applicant’s response on page 5. In other words, by taking moving averages of foreground and/or background values to create blurring as taught in ¶0040, Nakagawa teaches the digital alignment to given positions of the images as the object moves relative to the imaging device or relative to the scene as described in ¶0008 and Abstract.
	Therefore the rejection of claim(s) 1 is/are maintained. Regarding claim(s) 2-10 and 12 the claim(s) is/are dependent upon claim(s) 1, respectively, and are still rejected under the same basis as claim(s) 1 and the arguments presented above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application: 17/739,093
Co-Pending Application: 17/276,376
1. A system comprising: a) an imaging device that includes an image sensor for recording an image or an image stream to provide a respective recorded image or recorded image stream; and b) a processor configured to select an object to be tracked in a scene and to digitally align the selected object to a same given position on the image sensor while the selected object moves relative to the imaging device or relative to the scene, thereby creating a blurred image background and/or foreground relative to the selected object.
1. A method comprising: in an imaging device that includes an image sensor, a) selecting an object to be tracked in a scene; b) recording an image or an image stream to provide a respective recorded image or recorded image stream; and c) aligning the selected object to a same given position on the image sensor while the selected object moves relative to the imaging device or relative to the scene, thereby creating a blurred image background and/or foreground relative to the selected object.
2. The system of claim 1, wherein the recorded image stream includes a plurality of individual images, wherein the processor is configured to average image data from the plurality of individual images.
7. The method of claim 1, wherein the recorded image stream includes a plurality of individual images and wherein the method further comprises generating artificial image data using individual image data.
8. The system of claim 1, wherein the recorded image stream includes a plurality of individual images, wherein the processor is configured to generate artificial image data using individual image data.
7. The method of claim 1, wherein the recorded image stream includes a plurality of individual images and wherein the method further comprises generating artificial image data using individual image data.
9. The system of claim 1, wherein the imaging device comprises a first camera and a second camera.
22. The system of claim 20, wherein the imaging device comprises a first camera and a second camera.
10. The system of claim 9, wherein the selecting an object to be tracked in a scene is performed by using image data of the first camera, wherein the digital alignment of the selected object to a same given position is performed on the image sensor of the first camera.
5. The method of claim 1, wherein the recording includes recording a plurality of frames and wherein the aligning includes aligning the selected object optically to a similar position on the image sensor and further aligning the selected object digitally to the same given position on the image sensor.
12. The system of claim 1, wherein the system is a smartphone.
23. The system of claim 20, wherein the system is a smartphone.


Claims 1, 2, 8-10 and 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 22 and 23 of copending Application No. 17/276,376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both comprise an image device with an image sensor, an object is selected to be tracked in a scene and an alignment is made with the selected object to a same given position on the image sensor while the selected object moves relative to the imaging device or relative to the scene, thereby creating a blurred image background and/or foreground relative to the selected object.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakagawa et al. (“Nakagawa”) (U.S. PG Publication No. 2018/0249090).

In regards to claim 1, Nakagawa teaches a system comprising: 
	a) an imaging device that includes an image sensor for recording an image or an image stream to provide a respective recorded image or recorded image stream (See ¶0010 and 0064 in view of FIG. 5); and 
	b) a processor configured to select an object to be tracked in a scene (See ¶0066) and to digitally align the selected object to a same given position on the image sensor while the selected object moves relative to the imaging device or relative to the scene, thereby creating a blurred image background and/or foreground relative to the selected object (See ¶0066-0067).

In regards to claim 2, Nakagawa teaches the system of claim 1, wherein the recorded image stream includes a plurality of individual images (See ¶0122 wherein it is understood by one of ordinary skill in the art that a video stream is one that includes a plurality of individual images), wherein the processor is configured to average image data from the plurality of individual images (See ¶0040 wherein a Gaussian filter is used [a moving average filter] to blur the background and foreground).

In regards to claim 3, Nakagawa teaches the system of claim 1, wherein a single image is generated from the recorded image stream and output for displaying to a user (See ¶0098).

In regards to claim 4, Nakagawa teaches the system of claim 1, wherein a single image is generated from the recorded image and output for displaying to a user (See ¶0098 wherein the image may be supplied to memory, from which one of ordinary skill in the art understands may be retrieved for display).

In regards to claim 8, Nakagawa teaches the system of claim 1, wherein the recorded image stream includes a plurality of individual images (See ¶0122 wherein it is understood by one of ordinary skill in the art that a video stream is one that includes a plurality of individual images), wherein the processor is configured to generate artificial image data using individual image data (See ¶0064-0068 in view of 0122 wherein the blurring is taught as the generation of artificial image data).

In regards to claim 10, Nakagawa teaches the system of claim 9, wherein the selecting an object to be tracked in a scene is performed by using image data of the first camera, wherein the digital alignment of the selected object to a same given position is performed on the image sensor of the first camera (See ¶0064-0068 wherein all processing is done from the first camera).

In regards to claim 12, Nakagawa teaches the system of claim 1, wherein the system is a smartphone (See ¶0093).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (“Nakagawa”) (U.S. PG Publication No. 2018/0249090) in view of Cheng et al. (“Cheng”) (U>S. PG Publication No. 2020/0162682).

In regards to claim 5, Nakagawa teaches the system of claim 1, wherein the recorded image stream includes a plurality of individual images (See ¶0122 wherein it is understood by one of ordinary skill in the art that a video stream is one that includes a plurality of individual images).
	Nakagawa, however, fails to teach wherein the processor is configured to digitally scale the selected object in two or more individual images to its size on the sensor when recording started.
	In a similar endeavor Cheng teaches wherein the processor is configured to digitally scale the selected object in two or more individual images to its size on the sensor when recording started (See ¶0137 and 0156).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cheng into Nakagawa because it allows for the setting of a standard size of an object within a video by setting its size within a single image as described in ¶0137, thus a proper reference may be made.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (“Nakagawa”) (U.S. PG Publication No. 2018/0249090) in view of Ogasawara (U.S. PG Publication No. 2019/0096047).

In regards to claim 6, Nakagawa fails to teach the system of claim 1, wherein the digital alignment is performed after recording the image stream.
	In a similar endeavor Ogasawara teaches wherein the digital alignment is performed after recording the image stream (See ¶0023 wherein captured images and video are instantly stored into memory, from which further processing may be done as is understood by one of ordinary skill in the art, this is taken in view of Nakagawa’s teaching of digital alignment).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ogasawara into Nakagawa because it allows for the capture and storage of still image or moving images as described in ¶0023, which may allow for access at a future time, thus allowing for quite a bit of flexibility by the system.

In regards to claim 9, Nakagawa fails to teach the system of claim 1, wherein the imaging device comprises a first camera and a second camera.
	That is, Nakagawa teaches the use of a first camera, but not that of a second camera.
	In a similar endeavor Ogasawara teaches wherein the imaging device comprises a first camera and a second camera (See ¶0017).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ogasawara into Nakagawa because it allows for the use of multiple imaging devices, each for a separate purpose if needed such as one for recording and the other used for subject detection as described in ¶0017.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (“Nakagawa”) (U.S. PG Publication No. 2018/0249090) in view of Simpkinson (“Sim”) (U.S. PG Publication No. 2019/0378334).

In regards to claim 7, Nakagawa fails to teach the system of claim 1, wherein the digital alignment includes performing an inference for a future position of the selected object.
	In a similar endeavor Sim teaches wherein the digital alignment includes performing an inference for a future position of the selected object (See ¶0067-0068).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sim into Nakagawa because it allows for the projection of an identified object over space and time as described in ¶0068, thus enabling a system to estimation positions based on previous information, thus enabling for more valid information for the system which may be used and computed.

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the Double Patenting rejection given.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483